Name: 82/868/EEC: Council Decision of 3 December 1982 amending Decision 81/121/EEC on the granting of daily allowances and the reimbursement of travelling expenses of members of the Economic and Social Committee, alternates and experts
 Type: Decision
 Subject Matter: character(0)
 Date Published: 1982-12-28

 Avis juridique important|31982D086882/868/EEC: Council Decision of 3 December 1982 amending Decision 81/121/EEC on the granting of daily allowances and the reimbursement of travelling expenses of members of the Economic and Social Committee, alternates and experts Official Journal L 368 , 28/12/1982 P. 0039 - 0039 Spanish special edition: Chapter 01 Volume 6 P. 0062 Portuguese special edition Chapter 01 Volume 6 P. 0062 *****COUNCIL DECISION of 3 December 1982 amending Decision 81/121/EEC on the granting of daily allowances and the reimbursement of travelling expenses of members of the Economic and Social Committee, alternates and experts (82/868/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 6 thereof, Whereas it is necessary to adjust the rates of the daily allowances, as fixed by Decision 81/121/EEC (1), granted to members of the Economic and Social Committee, and to alternates and experts within the meaning of the Rules of Procedure of the Economic and Social Committee, HAS DECIDED AS FOLLOWS: Article 1 Decision 81/121/EEC is hereby amended as follows: - in Article 2, first indent, Bfrs 3 300 shall be replaced by Bfrs 3 450; - in Article 2, second indent, Bfrs 2 475 shall be replaced by Bfrs 2 600. Article 2 This Decision shall take effect on 1 January 1983. Done at Brussels, 3 December 1982. For the Council The President Ch. CHRISTENSEN (1) OJ No L 67, 12. 3. 1981, p. 29.